Citation Nr: 1644802	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  07-36 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	South Dakota Department of Veterans Affairs (SDDVA).


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972, January 1974 to June 1974, and February 1975 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2009 and November 2015, the Board remanded the claim for additional development.

In June 2016, VA received a request for expedited processing of this appeal from the Veteran's representative, to include a waiver of referral to the Agency of Original Jurisdiction (AOJ) of any additional evidence submitted by or on behalf of the Veteran at a later time.  See Due Process Waiver (June 2016).

In September 2016, VA received a new appointment of representation in this appeal in favor of SDDVA.  See VA Form 21-22 (September 2016).

VA received additional VA treatment records in November 2016 following the most recent Supplemental Statement of the Case.  See CAPRI (November 2016).  However, the Board finds that referral of this evidence to the AOJ is not warranted as the evidence is not pertinent to the claim on appeal before the Board at this time.  38 C.F.R. § 20.1304(c) (Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues).


FINDING OF FACT

Erectile dysfunction was not incurred in service and is not etiologically related to service; erectile dysfunction is not secondary include service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in April 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  This evidence, and medical abstract-type evidence submitted by the Veteran in support of his claim, has been associated with the claims file.  VA further obtained an appropriate VA medical opinion on behalf of the Veteran, which is adequately supported by a complete rationale.

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  In this regard, the Board observes that the AOJ requested from the Veteran full and complete copies of the medical abstracts identified by the Veteran as supporting his claim, and associated a full and complete copy of "Sexual Dysfunction in Combat Veterans with Post-Traumatic Stress Disorder" with the claims file.  However, VA received no response to the request for full and complete copies.  Additionally, the AOJ obtained a VA medical opinion responsive to the Board's November 2015 remand questions that included a complete rationale for the conclusions reached.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for erectile dysfunction, which he claims is secondary to service-connected PTSD.

The Veteran's former representative, a private attorney, argued in August 2007 that "authoritative articles from contemporary medical literature" supported the claim.  These articles were "Sexual Dysfunction in Combat Veterans w/ Posttraumatic Stress Disorder," "Sexual Dysfunction in Male Posttraumatic Stress Disorder Patients," and "Preliminary Evaluation of Sexual Problems in Combat Veterans w/PTSD."  See Third Party Correspondence (August 2007).  In November 2007, he submitted excerpts from the articles referenced in his earlier correspondence showing a correlation between PTSD and sexual problems.  See Third Party Correspondence (November 2007).  In December 2007, he argued that these articles established a link between PTSD and sexual dysfunction sufficient to establish entitlement to the benefit sought, and disputed the negative medical conclusion reached on the August 2007 VA examination.  See Third Party Correspondence (December 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  Service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for erectile dysfunction to include as secondary to service-connected PTSD.  Erectile dysfunction was not incurred in service and is not etiologically related to service, to include urethral discharge noted in service.  Also, erectile dysfunction is neither proximately due to nor aggravated by service-connected PTSD.

STRs reflect no complaints or findings for erectile dysfunction.  Report of service separation examination dated in June 1972 shows normal clinical evaluation of the genitourinary system.  No clinical abnormalities of the genitourinary system were shown on service separation examination dated in September 1975.

Erectile disorder is first documented roughly 30 years after service separation in 2005.  A March 2005 private treatment record shows an impression for ejaculatory dysfunction.  By history, the Veteran was able to ejaculate with masturbation and oral intercourse.  The examiner concluded that the Veteran's difficulties appeared to be a "mental issue" in view of his history of "mental abuse and physical abuse from a previous partner."  Notably, a previously dated private treatment note from October 2003 indicated an impression for "Victim of domestic abuse" based on the Veteran's report of verbal and physical assaults from his domestic partner.  A VA treatment note dated in June 2007 shows an assessment for hypertension, erectile disorder, PTSD, and alcohol abuse.

Although it was noted that the Veteran had been married and divorced 4 times and that he had intimacy problems with each former spouse, report of VA PTSD examination dated in May 2007 shows no indication that the Veteran experiences erectile dysfunction due to or as a symptom of PTSD.

Report of VA examination dated in August 2007 reflects a diagnosis for impotency, partial, secondary to erectile dysfunction due to age.  By history, the Veteran had gradual onset and worsening of erectile dysfunction over a period of years.  The examiner opined that the Veteran's erectile dysfunction was most consistent with "the aging process in a male who is now 57 years old" and that it "is less than likely" related to his service-connected PTSD.  The examiner noted that erectile dysfunction is not "a known symptom or complication of post traumatic stress disorder."

Report of VA examination dated in April 2009 reflects review of the claims file to include the STRs.  Also, the physician obtained a detailed medical history prior to examining the Veteran.  The physician opined as follows:

It is my medical opinion that [the Veteran's] ED is not related to his period of active military service, including the episode of urethral discharge noted in the service medical records.  My rationale for this opinion is as follows:  1)  The veteran did not report erectile dysfunction until over 10 years after leaving the military.  2) The separation exam is silent for any GU [genitourinary] problems.  3) I am not aware of any literature that causally relates conditions' causing urethral discharge to ED [erectile dysfunction].

It is also my medical opinion that it is less than likely that [the Veteran's] ED is caused or aggravated by his service connected PTSD.  My rationale for this opinion is as follows:  1)  Although many medications can cause ED, the veteran is on no medications for PTSD treatment.  2)  The veteran has a long history of hypertension, which is known to be associated with ED.  3)  PTSD is not listed as a cause of ED in UpToDate Online, 17.1, nor am I aware of any medical 1iterature that relates PTSD to ED.

An addendum dated in June 2016 to the April 2009 VA medical opinion reflects that the physician had reviewed the claims file to include the article "Sexual Dysfunction in Combat Veterans with Post-Traumatic Stress Disorder" along with the medical abstracts for "Preliminary Evaluation of Sexual Problems in Combat Veterans with PTSD" and "Sexual Dysfunction in Male Posttraumatic Stress Disorder Patients."  The physician noted that she "was able to obtain a copy of the full text article for the latter abstract and reviewed that as well."  The physician concluded that it is less than likely that the Veteran's erectile dysfunction was incurred in service or is etiologically related to service, to include the genitourinary problems noted in service; and that it is less than likely that erectile dysfunction was caused or aggravated by any condition attributable to service or treatment therefor.  This is because, first, the Veteran did not experience or report erectile dysfunction (ED) for over 10 years after service, which "is significant because it shows there is no continuity of ED that dates back to military service.  Second, the physician noted that, although the Veteran had been seen for urethral discharge in August 1971, there was no indication of any persistent problems based on a review of the STRs and post service treatment records.  Third, the physician explained that the urethral discharge noted in the STRs was most likely due to urethritis, and was a transient condition, since there is no documentation in the STRs or post service treatment records that this was a persistent or chronic problem.  Fourth, the physician noted that urethritis is not a recognized cause or risk factor for ED.  The physician provided references in support of the statements.

The June 2016 VA medical addendum provided additional explanation for the conclusion that erectile dysfunction is less than likely related to service connected PTSD, and on why the physician found the treatise-type evidence from the Veteran's former representative to be less persuasive than the medical source UpToDate Online, 17.1.  The physician stated as follows:
1)  The veteran has declined treatment for PTSD and the treatment records in CPRS and VBMS do not show discussion of a causative or aggravating relationship between the veteran's PTSD and ED, or show how PTSD and ED might be related.  2) As noted in the 2007 and 2009 VAEs, [VA examinations] the veteran has other conditions (hypertension and age) that are recognized factors in the development of ED.  3) According to Krane and Goldstein, "The most common causes of psychological impotence are performance anxiety, relationship conflict, sexual inhibition, conflicts over sexual preference, sexual abuse in childhood, and fear of pregnancy or sexually transmitted diseases."  PTSD is not mentioned in this list.  4)  The two abstracts and one journal article submitted by the veteran's attorney are from analyses that included small patient numbers (less than 100).  They are therefore not statistically powered to provide meaningful conclusions.  5)  The Psychotherapy and Psychosomatics article notes the issues of comorbidity and heterogeneity in their patient population and states "Further studies are obviously called for...."  6)  DSM-5 [Diagnostic and Statistical Manual of Mental Disorders] does not list ED as a symptom of PTSD.  7)  When reviewing the medical literature, it is important to remember that studies that report an association or correlation between two elements are not reporting that one element causes the other.  Actual causation must be established by experimental studies that demonstrate a scientific cause and effect relationship.  The study results must then be replicated in additional studies performed by independent researchers.  Following this, discussion by the scientific community ensues and if accepted, the scientific principles are reflected in established medical resources such as journal editorials and articles, textbooks, published guidelines, etc.  None of the sources cited by the veteran's representative have met this level of rigorous scientific scrutiny.

The June 2016 VA medical addendum included multiple medical references to literature reviewed in conjunction with this claim aside from those submitted by the Veteran's former representative/attorney.  See VA Examination (June 2016).

The STRs and the April 2009 VA medical opinion with the June 2016 addendum are highly probative and weigh against the claim for service connection for erectile dysfunction on a direct and secondary basis.  A favorable medical opinion has not been provided in this matter.

The Board accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, in this case, the Veteran is not competent to diagnose himself as having post service onset of erectile dysfunction that is etiologically related to service (to include urethral discharge) or that is proximately due to or aggravated by service-connected PTSD.  The Veteran lacks the requisite medical training to provide a competent opinion on the etiology of his erectile dysfunction first diagnosed many years after service.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).

The Board has considered the medical abstracts/articles discussing PTSD and sexual dysfunction that were submitted in support of the claim.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998). 

Here, the medical abstract/article evidence is generic in nature, and this evidence individually or collectively does not indicate that the Veteran's erectile dysfunction is proximately due to or aggravated (permanently worsened) by service-connected PTSD.  Also, the evidence is not accompanied by the opinion of any medical expert.  As such, the evidence is insufficient to establish a favorable medical nexus opinion between the Veteran's erectile dysfunction and service-connected PTSD.  The Board, therefore, finds that the evidence has little probative value in this case.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board assigns greater probative value to the normal clinical evaluations for the genitourinary system on service separation examinations in 1972 and 1975, and the April 2009 VA medical opinion with the June 2016 addendum.  The Board finds that this evidence is more probative than the Veteran's unsubstantiated belief because the medical reports were prepared by skilled, neutral medical professionals after evaluating the Veteran.  Also, the 2009 and 2016 VA medical opinions are more probative than the Veteran's opinion as it included a review of the claims file, a complete medical history, and a medical rationale supporting the opinion that reflects full consideration of the literature believed by the Veteran to support his claim.  There is no favorable medical opinion to weigh against this evidence.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Service connection for erectile dysfunction, claimed as secondary to service-connected PTSD, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


